*502On Rehearing.
By the terms of the statute (Acts 1892-93, p. 478; Code 1896, § 1541 et seq. See Code 1907, now section 2830), requiring the record of claims of adverse possession under conditions therein defined, it had no application to a rightful possession, or to a possession under color of title, or to a possession under bona fide claim of inheritance or purchase.—Holt v. Adams, 121 Ala. 664, 25 South. 716; Sledge v. Singley, 139 Ala. 346 37 South. 98; Bowling v. M. & M. Ry. Co., 128 Ala. 550, 29 South. 584.
As appears, the possession of Jane Hayes and of her successors in right was not within the influence of the statute.
The rehearing is denied.